DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species | in the reply filed on 11/09/21 is acknowledged. Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species Il, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope).
Claims 1, 3-5, and 7 are rejected. Zope teaches a method, comprising: exposing a substrate to a metal oxy-halide precursor (MoO2Cl2) and a reducing agent (Hz) to thereby deposit a film of the elemental metal (Mo) on the substrate [0097 last 3 lines, 0102-0103, 0105-0106]. Zope also teaches the flow rate of the molybdenum halide precursor may be less than 100 sccm [0103], and the flow rate of the reducing agent precursor is 15 slm[0107], in which the molar ratio of the reducing agent to the metal  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of [overlapping range] that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molybdenum metal on a substrate as Zope teaches where the oxygen content in the film is less than 1 atm%, because one having ordinary skill in the art can selected the portion of range corresponds to the claimed range.
Claim 2 is rejected as Zope teaches the film is deposited by atomic layer deposition [0099].
Claim 6 is rejected as Zope teaches the deposited film has impurity (also chlorine) concentration of less than 1 atomic percent [0125 lines 4-6], which is in fact covers the claim range.
Claim 8 is rejected as Zope teaches the substrate temperature during deposition is between 500°C and 550°C [0098].
Claim 11 is rejected. Although Zope does not teach the detail of ALD apparatus, however the ALD apparatus has to have gas source container (charge vessels) attached to the reactor, and since the gas flow of reducing agent is much more than gas flow of molybdenum oxy halide (about 1000 more) [0103, 0107], therefore the total 
Claim 12 is rejected. Zope teaches the deposited film has impurity concentration of less than 1 atomic percent [0125 lines 4-6], therefore the film has more than 99 atomic% purity.
Claims 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope), further in view of James A. Fair et al (U. S. Patent: 6844258, here after Fair).
Claim 11 is rejected. Zope teaches deposition in of ALD apparatus [0102], and the ALD apparatus has to have gas source container (charge vessels) attached to the reactor. Zope also teaches gas flow of reducing agent is much more than gas flow of molybdenum oxy halide (about 1000 more) [0103, 0107]. Zope does not clearly teach details of ALD chamber. Fair teaches depositing molybdenum metal with ALD by molybdenum precursor and hydrogen reducing agent [column 5 lines 56-58, column 6 lines 19-25], and also teaches charging a first set of charge vessels with a molybdenum precursor (409) and charging a second set of charge vessels with hydrogen (407), wherein the total charge volume of the second set is greater than that of the first set [fig. 4, column 8 lines 26-38]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molybdenum metal on a substrate as Zope teaches, where the charging vessel of H2 has more volume of charging vessel of Mo precursor, because it is the amount of reducing gas used is much more than refractory precursor for depositing refractory metal layer.

teaches the deposition is via ALD [0104], and therefore there should be charging vessels for molybdenum oxychloride precursor and also charging vessel for reducing agent (hydrogen) and gas flow rate of hydrogen is much more than gas flow of molybdenum precursor [0103, 0107]. However, Zope does not clearly teach about details of ALD chamber. Fair teaches depositing molybdenum metal with ALD by molybdenum precursor and hydrogen reducing agent [column 5 lines 56-58, column 6 lines 19-25], and also teaches charging a first set of charge vessels with a molybdenum precursor (409) and charging a second set of charge vessels with hydrogen (407), wherein the total charge volume of the second set is greater than that of the first set [fig. 4, column 8 lines 26-38]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molyodenum metal on a substrate as Zope teaches, where the charging vessel of H2 has more volume of charging vessel of Mo precursor, because it is the amount of reducing gas used is much more than refractory precursor for depositing refractory metal layer.

Claim 15 is rejected. Zope teaches the deposited film has impurity (also chlorine) concentration of less than 1 atomic percent [0125 lines 4-6], which is in fact covers the claim range.
Claim 16 is rejected as Zope teaches the substrate temperature during deposition is between 500°C and 550°C [0098].
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/22/22, with respect to 35 U.S.C 112 second paragraph have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph of rejection of claims 5, and 14 has been withdrawn. 
Applicant's arguments filed 02/22/22 have been fully considered but they are not persuasive. Although Zope (provisional applications) does not teach less than 1% oxygen in deposited film, but teaches less than 2% which is overlapping range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712